DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 was filed after the mailing date of the application on 07/31/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al., US Publication 2014/0078116 A1 in view of Geis et al., US Publication 2008/0210724 A1.

With regards to Claims 1, 8 and 14, Mercea discloses: A digital pen (FIG 3-1, 100 – active pen) for a computing device (300 – electronic device), the digital pen (100) comprising: 
a barrel (102 – body member and 104 - tip); and 
a clip (112 – elongated clip member & 124 – button member) comprising: 
a first end comprising a male electrical connector (112 – shows a male connector 112 attached to the elongated body (102 & 104) of the active pen 100; Paragraph [0038] & 124 – clearly shows a male connector); and 
a second end opposite to the first end (Paragraph [0038] – teaches that the clip member can be rotated so it is away from the elongated pen body), wherein the second end comprises a first set of terminals (116), wherein the clip is attachable to the barrel from either end of the clip. 
Mercea fails to disclose: wherein the clip is attachable to the barrel from either end of the clip.
Geis discloses: a first set of magnetic members (FIG 28, 1624 – plurality of aligned magnets for the clip) and a second set of magnetic members (FIG 9c, 232 – magnets for the barrel).
wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the clip is attachable to the barrel from either end of the clip in Mercea’s invention as taught by Geis’ invention.
The motivation for doing this would have been in order to hold the pen device to the housing and allow the user to efficiently access it (Geis’ invention Paragraph [0003]).

With regards to Claims 2, 9 and 15, Mercea discloses: wherein the barrel (102) comprises a receptacle to receive the male electrical connector of the clip when the digital pen is to be operated in a first operation mode (Paragraph [0038] - in the case that the connection 114 is formed by screwing a threaded cap of the clip member 112 onto corresponding threads encircling the rear end 106 of the body member 102, the ground contact 118 may be separated from one or both of the control contact 118 and the charging contact 120 by a partial unscrewing of the threaded cap) and the clip is attachable to the barrel from the first end of the clip (FIGS 1-1 & 1-2).
Geis discloses: wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within the housing of the pen 6 and the ring 22; therefore the magnets can also be place within the clip to attract the barrel to the clip).
  
With regards to Claims 3 and 10, Mercea discloses: a clip (112) with a first set of terminals (116)
wherein the barrel (102) comprises a second set of terminals (118 – control contact & 120 – charging contact) to electrically couple with the first set of terminals when the digital pen is to be operated in a second operation mode (charging) and the clip is attachable to the barrel from the second end of the clip (FIG 3-1).  
wherein the pen is attachable to the barrel from either end of the pen (FIGS 9a – 9c, shows that a plurality of attracting magnets 232 are located within the housing of the pen 6 and the ring 22; therefore the magnets can also be place within the clip to attract the barrel to the clip).

With regards to Claims 4 and 11, Mercea discloses: the active pen (FIG 1-2, 100) wherein the barrel (102) and clip (12) 
Mercea fails to disclose these limitations, however Geis discloses: wherein the second end of the clip (FIG 9c, 20) comprises a first magnetic member (22 - magnet) to magnetically couple the clip (20) with a second magnetic member (232 - magnet) of the barrel (6) when the clip is attachable to the barrel from the second end of the clip (FIG 9c, shows that with the magnets then the clip is attachable to the barrel from the second end).  

With regards to Claim 5, Mercea discloses: wherein when the digital pen (FIG 1-2) is to be operated in the second operation mode (charging mode), the male electrical connector is connectable to a port of the computing device for charging the 

With regards to Claims 6 and 12, Mercea discloses: wherein the power is to be transferred from the computing device (300 – electronic device) to the digital pen (100 – active pen) until a sufficient force is to be applied to break the coupling (FIG 2 and Paragraph [0054 – 0058]), wherein the clip (12) is then to remain connected to the port of the computing device (hinge and/or other connection via magnet) and no longer attached to the barrel of the digital pen (FIGS 3-1 & 3-2; Paragraph [0038]).  
Mercea fails to disclose: a sufficient force is to be applied to break the magnetic coupling between the first and second magnetic members, 
Geis discloses: a sufficient force is to be applied to break the magnetic coupling (magnet away from each other) between the first (FIG 9c, 22) and second magnetic members (232).

With regards to Claim 13, Geis fails to disclose: wherein a first magnet of the first set of magnetic members of the clip is to have a different magnetic polarity from a second magnet of the first set of magnetic members of the clip, wherein the different magnetic polarities are to ensure that the clip is to be magnetically coupled to the barrel in a particular orientation.
However Examiner takes official notice it is old and well known in the art to place a first set of magnet having different polarity to a second set of magnet to determine 
The motivation for doing this would have been so that the user can orient the stylus in a way which would make it more efficient for them to receive it from the computing device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al., US Publication 2014/0078116 A1 in view of Geis et al., US Publication 2008/0210724 A1 in further view of Sundara-Rajan US Patent 9,606,680 B1.

With regards to Claim 7, Mercea fails to disclose: wherein the first and second set of terminals comprise pogo pins.  
Sundara-Rajan discloses: wherein the first and second set of terminals comprise pogo pins (FIGS 3 – 5, 502 – connectors are pogo pins; see also Column4, lines 51 – 62).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first and second set of terminals comprise pogo pins in Mercea’s invention as taught by Sundara-Rajan’s invention.
	The motivation for doing this would have been in order to connect the stylus to the microcontroller/processor (Sundara-Rajan Column 4, lines 51 – 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625